Citation Nr: 0027013	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to annual clothing allowance prior to August 1, 
1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to June 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran in 1976 filed a VA compensation claim to 
establish service connection for cervical spine injury 
residuals.

2.  There is no clear and convincing evidence that VA did not 
provide the form to claim annual clothing allowance when it 
advised the appellant in August 1976 of his VA compensation 
award.  

3.  An application for annual clothing allowance was received 
on September 9, 1998, and there was no pending claim prior to 
the formal application.


CONCLUSION OF LAW

The criteria for an effective date, earlier than August 1, 
1998 for annual clothing allowance have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran sustained a 
cervical spine injury in an April 1976 swimming accident.  
The injury was found to have been sustained in line of duty 
and a May 1976 letter noted that a VA claim had been 
prepared.  The record shows that VA received a completed 
compensation application in May 1976 and acknowledged receipt 
in a letter to the veteran. 

The RO in July 1976 granted service connection for residuals 
of cervical fracture with resultant paraplegia below C-5.  
The RO rated the disability 100 percent under Diagnostic Code 
5285 and granted special monthly compensation as provided 
under 38 C.F.R. §§ 3.350(e), (h), with all ratings effective 
June 5, 1976.  The rating decision noted that the veteran was 
in receipt of military retired pay.

The RO notice letter, a VA form letter, dated August 3, 1976 
advised the veteran of the VA compensation award.  Preprinted 
at the bottom of the letter were two numbered VA forms, 
including VA Form 21-651 (Election of Compensation or Pension 
in lieu of Retired Pay or Waiver of Retired Pay to Secure 
Compensation or Pension from Veterans Administration (38 
U.S.C. 3104(a) - 3105)), identified as enclosures.  Other VA 
forms listed as enclosures, but not preprinted on the form 
letter, included VA Forms 21-8678 (Application for Annual 
Clothing Allowance (Under 38 U.S.C. 362)), 21-4555 and 21-
4502.  The letter was mailed to the veteran at his address of 
record.

In a letter to VA dated August 11, 1976, the veteran's 
mother, holder of a power of attorney for the veteran, 
acknowledged receipt of the August 3 letter and said that no 
forms or any other enclosures were included as stated in the 
letter.  She asked for a VA form to waive retired pay and 
enclosed completed VA Forms 21-4555 (Veteran's Initial 
Application in Acquiring Specially Adapted Housing) and 21-
4502 (Application for Automobile or other Conveyance and 
Adaptive Equipment).  She asked that VA complete Section II 
of VA Form 21-4502 and return it to her. Both forms were 
dated August 11, 1976.  On the letter there is a handwritten 
annotation that the retired pay waiver form was sent.  The 
letter to VA was received on August 12, 1976.

The record includes a RO letter to the veteran and his mother 
dated August 19, 1976 advising him that the completed VA Form 
21-4502 was being returned with other pertinent information.  




Thereafter in August 1976 the RO received a file copy of a VA 
Form 21-651 completed by the veteran's mother and dated 
August 18, 1976.  The RO apparently sent this form to the 
service department.  Thereafter, the record shows a series of 
correspondence through late 1976 between the veteran's 
mother, VA and the service department to finalize the 
veteran's waiver of military retired pay.  

The record from late 1976 through mid 1994 shows the 
veteran's eligibility was established for special housing and 
motor vehicle benefits, as well as additional special monthly 
compensation benefits.  

VA received a completed VA Form 21-8678 from the veteran in 
September 1998.  The form was enclosed with a letter from his 
representative seeking the benefit retroactive to June 1976.  
VA made an eligibility determination in October 1998 and 
granted entitlement to an annual clothing allowance from 
August 1, 1998.  The award letter advised the veteran that, 
in essence, he was not entitled to an earlier effective date 
since he did not take action within a year of a "December 
1979" award letter.  

In disagreement with the effective date determination, it was 
argued that the filing deadline had not expired and that VA 
had the responsibility to inform the veteran of the benefit 
and filing deadline.  It was argued, in essence, that VA was 
negligent in not notifying the veteran and therefore the 
application period did not begin to run.
The veteran in his appeal said that he was never informed of 
the clothing allowance.

The representative argued in March 2000 that the August 1976 
letter that advised VA the forms mentioned in the notice 
letter had not been enclosed rebutted the presumption of 
regularity.  Further, it was argued that VA did not follow 
the provisions of 38 C.F.R. § 3.150 after receiving a letter 
in August 1976 from the veteran's mother.



Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).






In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the 
Board of Veterans' Appeals which was not considered by the 
Board in its decision and was referred to the agency of 
original jurisdiction for consideration as provided in Sec. 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished. 

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation. If it is not indicated that any person would be 
entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate 
application form will be forwarded to the preferred 
dependent. Notice of the time limit will be included in 
letters forwarding applications for benefits.  38 C.F.R. 
§ 3.150.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Except as provided in paragraph (d) of this section a veteran 
who has a service-connected disability, or a disability 
compensable under 38 U.S.C. 1151 as if it were service-
connected, is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C. 1162. The 
annual clothing allowance is payable in a lump sum, and the 
following eligibility criteria must also be satisfied:


(1) A VA examination or hospital or examination report from a 
facility specified in Sec. 3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in Sec. 3.350(a), (b), (c), (d), of (f); or

(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments. For the purposes of this 
paragraph 
"appliance" includes a wheelchair.

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date. Subsequent annual payments for those meeting 
the eligibility 
requirements of paragraphs (a) of this section will become 
due on the anniversary date thereafter, both as to initial 
claims and recurring payments under previously established 
entitlement.

(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for a clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date. The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.


(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.

(d) If a veteran is incarcerated in a Federal, State, or 
local penal institution for a period of more than 60 days and 
is furnished clothing without charge by the institution, VA 
shall reduce the amount of the annual clothing allowance by 
1/365th of the amount otherwise payable for each day the 
veteran was incarcerated during the 12-month period preceding 
the anniversary date for which entitlement is established. No 
reduction shall be made for the first 60 days of 
incarceration.  38 C.F.R. § 3.810.


Analysis

Initially, in response to the argument that VA had an 
obligation to notify the veteran of the clothing allowance 
benefit in 1976, the Board must point out that it is clear 
from the case law that the VA Secretary is not obliged to 
provide the appellant with personal notice of his eligibility 
for benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  In 
essence, VA was under no obligation to inform the veteran of 
his eligibility for benefits.  Harvey v. Brown, 6 Vet. App. 
416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 (1993).

The basis for the RO selection of the August 1998 effective 
date is readily apparent from the record based upon the 
submission of the completed VA application form in 1998.  
Where a claim is not received within one year after 
separation from service, the statutory and regulatory law 
provides that the effective date generally is the date of 
receipt of claim or date entitlement arose, whichever is 
later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); 
Tucker v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 87 (1996).  

As to the denial of an earlier effective date for an award of 
a clothing allowance, the argument is that VA had notice that 
the form was not enclosed with the initial notice letter as 
intended.  The appellant subsequently applied for a clothing 
allowance, which the RO granted with an effective date of 
August 1, 1998.  

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly mailed a copy of 
the forms to the claimant in 1976.  However, the presumption 
may be rebutted by clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Once the 
presumption of regularity is rebutted, the burden shifts to 
the Secretary to establish that the appellant actually 
received notice.  See Ashley v. Derwinski, 2 Vet. App. 307, 
309 (1992). 

In this case, the VARO mailed a letter in early August 1976, 
notifying the appellant of the rating decision regarding his 
compensation claim.  The letter advised of the waiver 
provisions for military retired pay and indicated that 
several VA benefit forms were enclosed.  The appellant does 
not argue that this letter was improperly mailed.  The 
appellant argues, in essence, that the letter to VA soon 
after the notice letter was received rebuts any presumption 
that the form was mailed.  Based on the presumption of 
regularity, it is presumed that the RO properly discharged 
its responsibilities and attached the clothing allowance form 
and other forms mentioned to the letter sent to the 
appellant. The appellant has the burden of proof to 
demonstrate by clear evidence to the contrary that the RO did 
not.  

It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that VA's 'regular' mailing 
practices are not followed or are not regular, the Secretary 
is no longer entitled to the benefit of the presumption."  
Then the burden shifts to the Secretary to show that the 
document was mailed to the appellant. Warfield, 10 Vet. App. 
at 486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus the letter to VA in 1976 
regarding nonreceipt does not serve to rebut any presumption 
of regularity with respect to whether VA Form 21-8678 was 
properly mailed to the appellant in August 1976.  A review of 
the record shows that the appellant's mother advised VA that 
none of the forms were enclosed with the August 1976 letter 
but that she submitted other VA forms, specifically VA Forms 
21-4502 and 21-4555, that VA listed among the enclosures.  
How she acquired these forms at the time is not explained, 
but the record does not show any other correspondence earlier 
regarding these forms.  

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  The August 1976 VA letter 
stated that VA Form 21-651, a form regarding waiver of 
retired military pay, was enclosed and lists this form as a 
standard enclosure.  The statement in August 1976 from the 
appellant's mother that it was not enclosed may raise 
questions but it does not rise to the level of "clear 
evidence to the contrary."  See Warfield, supra.  What the 
appellant has not submitted to support this aspect of the 
claim is evidence from other sources recounting experiences 
with VA practices and procedures that could serve as clear 
evidence to the contrary required to rebut the presumption of 
administrative regularity. See for example Ashley, 2 Vet. 
App. at 66.  Therefore, the Board finds that the appellant 
has not presented clear evidence to the contrary to rebut the 
presumption that the VA form enclosures were sent to the 
appellant in 1976. 

Another argument is that the veteran's mother, in advising VA 
that the forms were not received, in effect filed an informal 
claim at that time and that VA ignored its obligation to 
provide a claim form.  38 C.F.R. § 3.150.  In essence, it is 
argued that a pending claim has existed since August 1976.  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (1999).  

The argument that an informal claim for clothing allowance as 
of 1976 is based on an interpretation of the facts in 
retrospect.  The letter VA received in 1976 from the 
veteran's mother specifically asked for a VA Form 21-651 and 
she enclosed VA Forms 21-4502 and 21-4555.  Nor did any 
correspondence later in 1976 mention clothing allowance by 
name or ask for the form.  Further, other VA benefit claims 
were pursued through the early 1990's without any inquiry 
regarding a clothing allowance until the formal application 
in 1998.  

The Board believes it is reasonable to state that mere 
presence of a medical condition does not alone establish 
intent on the part of the veteran to seek every ancillary 
benefit that may be available as a result of the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The record 
shows that the submissions to the RO prior to September 1998 
sought various VA benefits other than clothing allowance and 
that the 1976 letter to VA was nonspecific regarding clothing 
allowance.  On the other hand it was specific in requesting 
the form for waiver of military retired pay.  Thus, the Board 
finds from a review of all of the evidence since 1976 that it 
does not reasonably reveal a clothing allowance was sought 
earlier than 1998.  See also Buckley v. West, 12 Vet. App. 
76, 82-83 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991). 

In this case, the RO determined that an informal claim was 
not filed in 1976.  See 38 C.F.R. § 3.155(a).  The Board 
finds there is no evidence in the record to indicate that a 
clothing allowance claim was initiated in August 1976.  The 
request in August 1976 was specific regarding waiver of 
military retired pay and other contemporaneous correspondence 
was directed to that benefit and other VA benefits without 
mentioning clothing allowance.  See 38 C.F.R. §§ 3.150(a), 
3.155(a).  As previously stated, the effective date for an 
award of VA benefits shall, in general, not be earlier than 
the date of receipt of the application.  See 38 U.S.C. § 
5110(a).  Consequently, the effective date of the appellant's 
entitlement to clothing allowance could only be August 1, 
1998, as no formal claim was filed earlier.


ORDER

Entitlement to annual clothing allowance prior to August 1, 
1998 is denied.


		
	RONALD R. BOSCH
Veterans' Law Judge
	Board of Veterans' Appeals



 

